Citation Nr: 9920009	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-12 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
December 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  


REMAND

The issue before the Board is whether the veteran is entitled 
to a permanent and total disability rating for nonservice-
connected pension purposes.  There are several statements of 
record from the veteran, in which he maintains that he has 
been receiving Supplemental Security Income (SSI) disability 
benefits from the Social Security Administration (SSA).  In 
July 1998, the RO sent a letter to SSA, in Baltimore, MD, 
requesting copies of any medical evidence considered by that 
agency in connection with a claim by the veteran for 
disability benefits.  In August 1998, the RO received a reply 
from SSA, indicating that they were unable to locate any 
records pertaining to the veteran.

In February 1999, the veteran submitted a letter to the RO in 
which he stated that he has "copies of every document that 
the SSA has ever generated concerning [his] claim, including 
multiple copies of both examining psychologists' medical 
reports."  The Board recognizes that an award of disability 
benefits by SSA would not be controlling for VA purposes.  
However, a decision by SSA awarding the veteran disability 
benefits, and the medical evidence on which such a decision 
was based, would be pertinent to the veteran's claim for VA 
pension benefits. See Brown v. Derwinski, 2 Vet. App. 444, 
448 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 
(1992).  Therefore, the Board finds that the veteran should 
be permitted to submit for VA consideration copies of any SSA 
records which he may have showing that that agency has found 
him to be unable to work by reason of disabilities, and the 
medical evidence on which the decision was based.  

In order to give the veteran every consideration with respect 
to the present appeal, and to ensure that VA has fully met 
its duty to assist the veteran in developing facts pertinent 
to his claim, the Board finds that further development is 
necessary.  Accordingly, this case is REMANDED to the RO for 
the following:

1.   The RO should afford the veteran an 
opportunity within a reasonable period of 
time to submit any documents he has in his 
possession pertaining to his claimed 
receipt of SSI benefits from SSA, including 
medical reports.  

2.  In the event that the veteran does 
submit copies of documents purporting to be 
a decision by SSA and medical evidence 
considered by SSA, the RO should verify the 
authenticity of the documents through 
contact of SSA.

3.  When the above development has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought 
is not granted, the veteran should be 
provided a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is further notified by the RO.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


